Citation Nr: 0818655	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  In Sptember 2007, the Board denied the 
claim.  The veteran appealed, and in March 2008, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion to remand the case to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this claim in December 2003 for the 
veteran to undergo a VA psychological evaluation.  The 
veteran underwent a psychological evaluation in July 2006 
following which the psychologist stated it was "entirely 
possible that this veteran's panic and depressive disorders 
have some basis in his service experience, but we do not have 
actual proof of this."  

When the case came back to the Board, it determined that 
another remand was necessary for the VA psychologist to 
provide a more definitive response to the etiology of the 
psychiatric disorder.  In a February 2007 remand, the Board 
asked the examiner to state whether it was "at least as 
likely as [not], i.e., is there a 50/50 chance, that a 
disorder diagnosed on Axis I at the July 2006 examination 
actually was incurred in service."  (Emphasis in original.)  
The Board noted that if the examiner was not able to provide 
an opinion without resorting to speculation, the examiner 
must so state.

In a March 2007 addendum, the VA psychologist (who had 
examined the veteran in July 2006) stated the following, in 
part:

I believe that I can say that it is 
"[a]s likely as not" that [the 
veteran's] problems did originate in the 
military.  However, I do believe that 
there is some speculation involved at 
arriving at this opinion.

In a September 2007 decision, the Board denied the claim for 
service connection for a psychiatric disorder, determining 
that the July 2006 and March 2007 opinions from the VA 
psychologist were too speculative to resolve reasonable doubt 
in the veteran's favor.  

In March 2008, the veteran and the Secretary of VA filed a 
joint motion to vacate the September 2007 Board decision and 
remand the claim finding that the Board had failed to provide 
adequate reasons and bases for its rejection of the March 
2007 addendum.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric evaluation by board of two 
psychiatrists and one psychologist, of 
whom none are to have previously examined 
or treated the veteran, to provide an 
opinion as to the etiology of any 
currently-diagnosed psychiatric disorder.  
The veteran's claims folder must be 
provided to the examiners for review.  
Any necessary studies deeded appropriate 
by the board must be conducted.  The 
board is then to provide a joint medical 
opinion addressing whether it is at least 
as likely as not (i.e., is there at least 
a 50/50 chance) that any current 
psychiatric disorder had its onset in 
service.  In responding to the question, 
the examiners are to provide a rationale 
for their opinion, which includes 
addressing evidence in the claims file 
and the use of sound medical principles.  
If the examiners cannot offer an opinion 
without resorting to speculation, they 
must so state, and explain why 
speculation is required to reach the 
opinion offered.   

2.  The RO should review the joint 
medical examination report to ensure that 
it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

